



Exhibit 10.8

The persons listed below have entered into Executive Severance Agreements with
the Company. The form Executive Severance Agreement previously filed contains
certain blanks to be completed for each person. The information listed below is
inserted into the blanks for the respective person's Executive Severance
Agreement.

 

Salary Multiplier
Rate
(Section 4(a)(4))

Termination Period
(Section 1(n))

Change of Control
Continuation Period
(Section 2)

       

Timothy J. O'Donovan

3

3 years

36 months

Steven M. Duffy

3

3 years

36 months

Stephen L. Gulis, Jr.

3

3 years

36 months

Blake W. Krueger

3

3 years

36 months

Owen S. Baxter

2

2 years

24 months

William J. B. Brown

2

2 years

24 months

Arthur G. Croci

2

2 years

24 months

Richard C. DeBlasio

2

2 years

24 months

V. Dean Estes

2

2 years

24 months

Thomas P. Mundt

2

2 years

24 months

Nicholas P. Ottenwess

2

2 years

24 months

Robert J. Sedrowski

2

2 years

24 months

Spencer E. Zimmerman

2

2 years

24 months

James D. Zwiers

2

2 years

24 months